DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

4.	Claims 1, 2, 4-10, 12, 13 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Miller (EP 3053758 A2; previously cited) in view of Temple (US 1,940,617; previously cited).
	Regarding claims 1, 2 and 4-6, Miller discloses a wheel assembly 100 comprising: a split wheel comprising a first wheel portion 104 and a second wheel portion 102; a nut 212 comprising a first portion (axial inboard portion of nut 212) and a second portion (axial outboard portion of nut 212), wherein the first portion comprises a thrust face (axial inboard surface or face of nut 212 that engages the wheel via washer 220) engaging the split wheel (Fig. 2A), wherein the nut defines a cylindrical bore (unlabeled, but shown in Fig. 2A) extending through both the first portion and the second portion (Fig. 2A), wherein the cylindrical bore in the second portion is threaded (Fig. 2A; paragraph [0013]), the thrust face being parallel to a surface 224 of the second wheel portion (Fig. 2A); a bolt 210 separate from and extending through the first wheel portion and the second wheel portion (Fig. 2A), wherein a threaded end of the bolt extends through the first portion of the nut and is coupled to the second portion of the nut (Fig. 2A); a first washer 218 disposed between the first wheel portion and the bolt, the bolt extending through the first washer (Fig. 2A); and a second washer 220 disposed between the second wheel portion and the thrust face of the nut (Fig. 2A), the thrust face of the nut being external to the second washer, the bolt extending through the second washer (Fig. 2A), wherein a clamped length of the bolt is defined as a first distance between a head of the bolt and the thrust face of the nut (Fig. 2A); an effective bending length of the bolt is defined as a second distance between the head of the bolt and the second portion of the nut (Fig. 2A), and wherein: the cylindrical bore in the first portion of the nut has a first diameter (Fig. 2A); the cylindrical bore in the second portion of the nut has a maximum second diameter (Fig. 2A); and the first diameter is substantially equal to the maximum second diameter (evident from Fig. 2A).  
	Regarding claims 7-10, 12, 13, 15 and 16, Miller discloses a wheel assembly 100 comprising: a first wheel portion 104 comprising a first web at 104, wherein the first web comprises a first mating surface 228 and a first outer surface 222 opposite the first mating surface (Fig. 2A); a second wheel portion 102 comprising a second web at 102, wherein the second web comprises a second mating surface 226 and a second outer surface 224 opposite the second mating surface (Fig. 2A); a first washer 220; a bolt 210 comprising a head 234 and a threaded end 208 (Fig. 2A); and a nut 212 comprising a first portion (axial inboard portion of nut 212) and a second portion (axial outboard portion of nut 212), wherein the first portion comprises a thrust face (axial inboard surface or face of nut 212 that engages the wheel via washer 220), wherein the nut defines a cylindrical bore extending through both the first portion and the second portion (Fig. 2A), wherein the cylindrical bore in the second portion is threaded (Fig. 2A; paragraph [0013]); wherein: the first mating surface of the first wheel portion engages the second mating surface of the second wheel portion (Fig. 2A; paragraph [0009]); the bolt extends through the first web, the second web, and the first washer (Fig. 2A); the head of the bolt engages the first outer surface of the first wheel portion via a second washer (Fig. 2A); the threaded end of the bolt extends through the first washer and into the cylindrical bore of the nut and is coupled to the second portion of the nut (Fig. 2A); and the thrust face of the nut remains external to the first washer and engages the second outer surface of the second wheel portion via the first washer (Fig. 2A), the thrust face being parallel to the first washer and the second outer surface of the second wheel portion (Fig. 2A), wherein: a second washer 218 is disposed between the head of the bolt and the first outer surface of the first wheel portion such that the head of the bolt engages the first outer surface via the second washer (Fig. 2A), wherein the bolt is preloaded by applying a rotational force to the nut such that the bolt is in tension and the first wheel portion and the second wheel portion are compressed together (evident from Fig. 2A), wherein a clamped length of the bolt is defined as a first distance between a head of the bolt and the thrust face of the nut (Fig. 2A); an effective bending length of the bolt is defined as a second distance between the head of the bolt and the second portion of the nut (Fig. 2A), wherein: the cylindrical bore in the first portion of the nut has a first diameter (Fig. 2A); the cylindrical bore in the second portion of the nut has a maximum second diameter (Fig. 2A); and the first diameter is substantially equal to the maximum second diameter (evident from Fig. 2A), and wherein the threaded end of the bolt is directly adjacent the cylindrical bore in the first portion of the nut such that no intervening elements are disposed between the threaded end of the bolt and the first portion of the nut within the cylindrical bore (Fig. 2A). 
	Miller fails to disclose the cylindrical bore in the first portion of its nut being nonthreaded such that the effective bending length of the bolt is greater than the clamped length, wherein: the first portion of the nut comprises a first axial length; the second portion of the nut comprises a second axial length; the first axial length plus the second axial length is a third axial length; the first axial length is between 15% and 50% of the third axial length.  
	Temple, however, teaches a wheel assembly comprising: a nut 13 defining a nonthreaded cylindrical bore in a first portion (unlabeled counterbored portion of the nut shown in Fig. 4) of the nut such that the effective bending length of the bolt 12 is greater than the clamped length (evident from Fig. 4), wherein: a first portion of the nut comprises a first axial length (Fig. 4); a second portion of the nut comprises a second axial length (Fig. 4); the first axial length plus the second axial length is a third axial length (Fig. 4); the first axial length is between 15% and 50% of the third axial length (evident from Fig. 4).  
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the wheel assembly of Miller by substituting its nut for a nut having a nonthreaded cylindrical bore in the first portion that has a length between 15% and 50% of the total length to allow for the effective bending length to be greater than the clamped length, such as taught by Temple, to provide predictable results for lowering the peak stresses on the bolt to increase the durability thereof.
	Regarding claims 17-20, Miller discloses a method of assembling a wheel assembly 100, the method comprising: receiving a nut 212, a cylindrical bore extending through a first portion and a second portion of the nut (Fig. 2A), the cylindrical bore being threaded (Fig. 2A; paragraph [0013]) leaving a second section of threads in the cylindrical bore of the second portion of the nut (Fig. 2A); inserting a threaded end 208 of a bolt 210 through a first wheel portion 104 and a second wheel portion 102 of a split wheel, through the cylindrical bore opening defined in a thrust face (axial inboard surface or face of nut 212 that engages the wheel via washer 220) of the nut, and into the cylindrical bore of the nut (Fig. 2A), wherein the first portion of the nut comprises the thrust face (Fig. 2A); and torqueing the bolt relative to the nut such that the threaded end of the bolt is coupled to the second portion of the nut (Fig. 2A; paragraph [0013]), wherein torqueing the bolt relative to the nut compresses the first wheel portion and the second wheel portion together (Fig. 2A; paragraph [0008]), wherein torqueing the bolt relative to the nut comprises engaging the threaded end of the bolt to the second section of threads (Fig. 2A; paragraph [0013]), and forming the bore in the first portion of the nut to have a first diameter (Fig. 2A), wherein the bore in the second portion of the nut has a maximum second diameter and the first diameter is substantially equal to the maximum second diameter (Fig. 2A).
	Miller fails to disclose removing a first section of threads from the cylindrical bore of the first portion of a nut by machining away the first section of threads.
	Temple, however, teaches a wheel assembly in which a first section of threads is removed from a cylindrical bore of a first portion of a nut 13 by machining away the first section of threads to thereby leave a second section of threads in the cylindrical bore of a second portion of the nut (lines 22-28 and 56-59 of page 1; Fig. 4).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of assembling a wheel assembly of Miller by removing a first section of threads from the cylindrical bore of the first portion of its nut by machining away the first section of threads, such as taught by Temple, as a well-known manufacturing step that would predictably allow an increase of the effective bending length of the bolt to lower the peak stresses on the bolt and increase the durability thereof.

5.	Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Miller in view of Temple, as applied to claims 1 and 7 above, and further in view of March (US 6,149,363; previously cited).
	Miller, as modified by Temple, fails to expressly disclose the claimed thread count.
	March, however, teaches a nut 14 having the claimed thread count (Figs. 3 and 4).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the nut of Miller, as modified by Temple, to have between 3 and 7 threads, such as taught by March, based upon a number of factors, such as the length of the nut, the materials of the nut and bolt, and the pitch of the threads, to provide an adequately strong connection between the bolt and nut during the intended use of the wheel assembly.

6.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Miller in view of Temple, as applied to claims 7, 12 and 13 above, and further in view of Yamamoto (JP 2018144625A; previously cited).
	Although Temple appears to show the claimed relative first axial length of the first portion of the nut, Miller, as modified by Temple, fails to expressly disclose the first axial length being between 15% and 30% of the third axial length.  
	Yamamoto, however, teaches that the ratio of the first axial length to the third axial length can be varied (note at least Figs. 2(b) and 2(c); paragraph [0024]).
	From this teaching, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, as a matter of routine optimization, to have modified the wheel assembly of Miller, as modified by Temple, to have formed the first axial length to be between 15% and 30% of the third axial length, based upon a number of factors, such as the length and diameter of the bolt, to provide an adequately strong connection between the bolt and nut during the intended use of the wheel assembly.

Response to Arguments
7.	Applicant’s arguments with respect to the independent claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIP T KOTTER whose telephone number is (571)272-7953. The examiner can normally be reached 9:30-6 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) J Morano can be reached on (571)272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kip T Kotter/Primary Examiner, Art Unit 3617